        Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION


 UNITED STATES OF AMERICA

 vs.                                       CRIMINAL ACTION No.: 3:18-CR-259-HTW-FKB


 COURTNEY KENTRELL CHAPMAN

                     ORDER DENYING COMPASSIONATE RELEASE

         BEFORE THIS COURT is the defendant’s Motion for Compassionate Release [Docket

no. 31].    Defendant, by his motion, asks this court to reduce his sentence, or to order a

Compassionate Release from the custody of the United States Bureau of Prisons. The United

States of America opposes such motion, saying that defendant has failed to meet his burden of

proof. This court has reviewed the submissions of the parties and finds as follows.

   I. FACTUAL BASIS

         The Defendant was indicted by a Grand Jury in December 2018 [Docket no. 1]. The

indictment alleged a single felony violation of federal law, charging the Defendant with

possessing a firearm after having been convicted of a felony crime in violation of Title 18,

United States Code, Sections 922(g)(1) and 924(a)(2). In January 2019, the Defendant pled

guilty to the single count and was sentenced, in May 2019, to 90 months confinement in

the custody of the United States Bureau of Prisons (BOP) followed by three years of supervised

release, as well as a fine. The Defendant, currently incarcerated in United States Penitentiary

(USP) McCreary in Pine Knot, Kentucky, is currently scheduled to be released on May 11,

2025.




                                                 1
      Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 2 of 17




       The Defendant filed his handwritten pro se motion on March 5, 2021 [Docket no. 31]

(dated Feb. 9, 2021). The Motion asserts that the COVID-19 pandemic, and BOP’s response to

the pandemic constitute an extraordinary and compelling circumstance that justifies his release

from incarceration. The Defendant also describes suffering from various medical conditions,

including high blood pressure, chronic kidney disease and kidney failure, conditions that he

contends put him at greater risk than the average prisoner for severe consequences and possibly

death from Covid-19. The Defendant asks for either compassionate release or a sentence

reduction.

       The United States filed a Response in Opposition to the motion [doc. no. 33]. The Federal

Public Defender’s Office entered its appearance on Chapman’s behalf and filed a Reply in

support of Chapman’s motion on April 5, 2021 [doc. no. 35]. Chapman also filed a Reply, pro

se, [doc. no. 36] on April 5, 2021. Chapman’s pro se Reply addressed the United States’ brief in

opposition, but it did not make any reference to the Reply filed on his behalf by Attorney Princess

Williams of the Public Defender’s Office. It is quite feasible that Chapman had not received the

Reply filed by his attorney on his behalf when he submitted his reply.

       The Defendant was 32 years old at the time he filed his motion for compassionate release.

In determining conditions which may lead to a higher risk for severe illness related to COVID-

19, the Government relies on the current list provided by the Centers for Disease Control and

Prevention (CDC).1 That list includes chronic kidney disease – a condition from which

Chapman claims to suffer.




1
 Source:https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneedextra-precautions%2Fgroups-at-higher-risk.html

                                                 2
      Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 3 of 17




       II. BOP AND THE COVID-19 PANDEMIC

       COVID-19, an extremely contagious illness, has caused many deaths in the United States

in a short period of time and has resulted in massive disruption to the American society and

economy. In response to the pandemic, BOP has taken significant measures to protect the health

of the inmates in its charge.

       BOP has explained that “maintaining safety and security of [BOP] institutions is [BOP’s]

highest priority.” BOP, Updates to BOP COVID-19 Action Plan: Inmate Movement (3/19/2020).

BOP has had a Pandemic Influenza Plan in place since 2012. That protocol is lengthy and detailed,

establishing a six-phase framework requiring BOP facilities to begin preparations when there is

first a “[s]uspected human outbreak overseas.” The plan addresses social distancing, hygienic and

cleaning protocols, and the quarantining and treatment of symptomatic inmates.

       Consistent with that plan, BOP began planning for potential coronavirus transmissions in

January, 2020. At that time, BOP established a working group to develop policies in consultation

with subject matter experts in the Centers for Disease Control. BOP also reviewed guidance from

the World Health Organization.

       On March 13, 2020, BOP began to modify its operations, in accordance with its

Coronavirus (COVID-19) Action Plan (hereinafter referred to as “Action Plan”), to minimize the

risk of COVID-19 transmission into and inside its facilities. Since that time, as events require,

BOP has repeatedly revised the Action Plan to address the crisis.

       Beginning April 1, 2020, BOP implemented Phase Five of the Action Plan, which currently

governs operations. The current, modified operations plan requires that all inmates in every BOP

institution be secured in their assigned cells/quarters for a period of at least fourteen (14) days, in



                                                  3
      Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 4 of 17




order to stop any spread of the disease. Only limited group gathering is afforded, with attention to

social distancing to the extent possible, to facilitate commissary, laundry, showers, telephone, and

computer access. BOP further has severely limited the movement of inmates and detainees among

its facilities. Though there will be exceptions for medical treatment and similar exigencies, this

step, as well, will limit transmissions of the disease. Likewise, all official staff travel has been

cancelled, as has most staff training.

       All staff and inmates have been and will continue to be issued face masks and strongly

encouraged to wear an appropriate face covering in public areas when social distancing cannot be

achieved.

       Every newly admitted inmate is screened for COVID-19 exposure risk factors and

symptoms. Asymptomatic inmates with risk of exposure are placed in quarantine for a minimum

of fourteen (14) days, or until cleared by medical staff. Symptomatic inmates are placed in isolation

until they test negative for COVID-19, or are cleared by medical staff as meeting CDC criteria for

release from isolation. In addition, in areas with sustained community transmission, all facility

staff are screened for symptoms. Staff registering a temperature of 100.4 degrees Fahrenheit or

higher are barred from the facility on that basis alone. A staff member with a stuffy or runny nose

can be placed on leave by a medical officer.

       Contractor access to BOP facilities is restricted to only those performing essential services

(e.g., medical or mental health care, religious, etc.) or those who perform necessary maintenance

on essential systems. All volunteer visits are suspended, absent authorization by the Deputy

Director of BOP. Any contractor or volunteer who requires access will be screened for symptoms

and risk factors.




                                                 4
       Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 5 of 17




         BOP stopped social and legal visits on March 13, 2020, and those visits remain suspended,

to limit the number of people entering the facility and interacting with inmates. In order to ensure

that familial relationships are maintained throughout this disruption, BOP has increased detainees’

telephone allowance to 500 minutes per month. Tours of facilities are also suspended. Legal visits

will be permitted on a case-by-case basis after the attorney has been screened for infection in

accordance with the screening protocols for prison staff.

         In addition, in an effort to relieve the strain on BOP facilities and assist inmates who are

most vulnerable to the disease and pose the least threat to the community, BOP is exercising greater

authority to designate inmates for home confinement. On March 26, 2020, the Attorney General

directed the Director of the Bureau of Prisons, upon considering the totality of the circumstances

concerning each inmate, to prioritize the use of statutory authority to place prisoners in home

confinement. That authority includes the ability to place an inmate in home confinement during

the last six months or 10% of a sentence, whichever is shorter, see 18 U.S.C. § 3624(c)(2)2, and to

move to home confinement those elderly and terminally ill inmates specified in 34 U.S.C. §

60541(g)3.



2
  (c) Prerelease custody.—[…]
          (2) Home confinement authority.--The authority under this subsection may be used to place a prisoner in
          home confinement for the shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.
          The Bureau of Prisons shall, to the extent practicable, place prisoners with lower risk levels and lower needs
          on home confinement for the maximum amount of time permitted under this paragraph.
18 U.S.C.A. § 3624 (West)
3
  (g) Elderly and family reunification for certain nonviolent offenders pilot program
          (1) Program authorized
                   (A) In general
                            The Attorney General shall conduct a pilot program to determine the effectiveness of
                            removing eligible elderly offenders and eligible terminally ill offenders from Bureau of
                            Prisons facilities and placing such offenders on home detention until the expiration of the
                            prison term to which the offender was sentenced.
                   (B) Placement in home detention
                            In carrying out a pilot program as described in subparagraph (A), the Attorney General
                            may release some or all eligible elderly offenders and eligible terminally ill offenders from

                                                           5
Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 6 of 17




                    Bureau of Prisons facilities to home detention, upon written request from either the Bureau
                    of Prisons or an eligible elderly offender or eligible terminally ill offender.
          (C) Waiver
                    The Attorney General is authorized to waive the requirements of section 3624 of Title 18
                    as necessary to provide for the release of some or all eligible elderly offenders and eligible
                    terminally ill offenders from Bureau of Prisons facilities to home detention for the purposes
                    of the pilot program under this subsection.
 (2) Violation of terms of home detention
          A violation by an eligible elderly offender or eligible terminally ill offender of the terms of home
          detention (including the commission of another Federal, State, or local crime) shall result in the
          removal of that offender from home detention and the return of that offender to the designated
          Bureau of Prisons institution in which that offender was imprisoned immediately before placement
          on home detention under paragraph (1), or to another appropriate Bureau of Prisons institution, as
          determined by the Bureau of Prisons.
 (3) Scope of pilot program
          A pilot program under paragraph (1) shall be conducted through Bureau of Prisons facilities
          designated by the Attorney General as appropriate for the pilot program and shall be carried out
          during fiscal years 2019 through 2023.
 (4) Implementation and evaluation
          The Attorney General shall monitor and evaluate each eligible elderly offender or eligible terminally
          ill offender placed on home detention under this section, and shall report to Congress concerning
          the experience with the program at the end of the period described in paragraph (3). The
          Administrative Office of the United States Courts and the United States probation offices shall
          provide such assistance and carry out such functions as the Attorney General may request in
          monitoring, supervising, providing services to, and evaluating eligible elderly offenders and eligible
          terminally ill offenders released to home detention under this section.
 (5) Definitions
          In this section:
                    (A) Eligible elderly offender
                              The term “eligible elderly offender” means an offender in the custody of the
                              Bureau of Prisons--
                              (i) who is not less than 60 years of age;
                              (ii) who is serving a term of imprisonment that is not life imprisonment based on
                              conviction for an offense or offenses that do not include any crime of violence (as
                              defined in section 16 of Title 18), sex offense (as defined in section 20911(5) of
                              this title), offense described in section 2332b(g)(5)(B) of Title 18, or offense
                              under chapter 37 of Title 18, and has served 2/3 of the term of imprisonment to
                              which the offender was sentenced;
                              (iii) who has not been convicted in the past of any Federal or State crime of
                              violence, sex offense, or other offense described in clause (ii);
                              (iv) who has not been determined by the Bureau of Prisons, on the basis of
                              information the Bureau uses to make custody classifications, and in the sole
                              discretion of the Bureau, to have a history of violence, or of engaging in conduct
                              constituting a sex offense or other offense described in clause (ii);
                              (v) who has not escaped, or attempted to escape, from a Bureau of Prisons
                              institution;
                              (vi) with respect to whom the Bureau of Prisons has determined that release to
                              home detention under this section will result in a substantial net reduction of costs
                              to the Federal Government; and

                                                    6
       Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 7 of 17




         Congress has also acted to enhance BOP’s flexibility to respond to the pandemic. Under

the Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”), enacted on March 27,

2020, BOP may “lengthen the maximum amount of time for which the Director is authorized to

place a prisoner in home confinement” if the Attorney General finds that emergency conditions

will materially affect the functioning of BOP. Pub. L. No. 116-136, § 12003(b)(2), 134 Stat. 281,

516 (to be codified at 18 U.S.C. § 3621 note). On April 3, 2020, the Attorney General gave the

Director of BOP the authority to exercise this discretion, beginning at the facilities that thus far

have seen the greatest incidence of coronavirus transmission. As of July 29, 2021, BOP has

transferred a total of 28,982 inmates to home confinement.




                                 (vii) who has been determined by the Bureau of Prisons to be at no substantial
                                 risk of engaging in criminal conduct or of endangering any person or the public if
                                 released to home detention.
                        (B) Home detention
                        The term “home detention” has the same meaning given the term in the Federal Sentencing
                        Guidelines as of April 9, 2008, and includes detention in a nursing home or other residential
                        long-term care facility.
                        (C) Term of imprisonment
                        The term “term of imprisonment” includes multiple terms of imprisonment ordered to run
                        consecutively or concurrently, which shall be treated as a single, aggregate term of
                        imprisonment for purposes of this section.
                        (D) Eligible terminally ill offender
                        The term “eligible terminally ill offender” means an offender in the custody of the Bureau
                        of Prisons who--
                                 (i) is serving a term of imprisonment based on conviction for an offense or
                                 offenses that do not include any crime of violence (as defined in section 16(a) of
                                 Title 18), sex offense (as defined in section 20911(5) of this title), offense
                                 described in section 2332b(g)(5)(B) of Title 18, or offense under chapter 37 of
                                 Title 18;
                                 (ii) satisfies the criteria specified in clauses (iii) through (vii) of subparagraph (A);
                                 and
                                 (iii) has been determined by a medical doctor approved by the Bureau of Prisons
                                 to be--
                                            (I) in need of care at a nursing home, intermediate care facility, or
                                            assisted living facility, as those terms are defined in section 1715w of
                                            Title 12; or
                                            (II) diagnosed with a terminal illness.
34 U.S.C.A. § 60541 (West)

                                                            7
      Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 8 of 17




       Taken together, all of these measures are designed to mitigate sharply the risks of COVID-

19 transmission in a BOP institution. BOP has pledged to continue monitoring the pandemic and

to adjust its practices as necessary to maintain the safety of prison staff and inmates, while also

fulfilling its mandate of incarcerating all persons sentenced or detained based on judicial orders.

   III. ANALYSIS

       Chapman filed his motions, citing Title 18 U.S.C. § 3582(c)(1)(A) for authority. Section

3582, commonly referred to as the First Step Act, provides:

       (c) Modification of an imposed term of imprisonment.--The court may not modify
       a term of imprisonment once it has been imposed except that--
               (1) in any case—
                       (A) the court, upon motion of the Director of the Bureau of Prisons,
                       or upon motion of the defendant after the defendant has fully
                       exhausted all administrative rights to appeal a failure of the Bureau
                       of Prisons to bring a motion on the defendant’s behalf or the lapse
                       of 30 days from the receipt of such a request by the warden of the
                       defendant's facility, whichever is earlier, may reduce the term of
                       imprisonment (and may impose a term of probation or supervised
                       release with or without conditions that does not exceed the unserved
                       portion of the original term of imprisonment), after considering the
                       factors set forth in section 3553(a) to the extent that they are
                       applicable, if it finds that--
                              (i) extraordinary and compelling reasons warrant such a
                              reduction; or
                              (ii) the defendant is at least 70 years of age, has served at
                              least 30 years in prison, pursuant to a sentence imposed
                              under section 3559(c), for the offense or offenses for which
                              the defendant is currently imprisoned, and a determination
                              has been made by the Director of the Bureau of Prisons that
                              the defendant is not a danger to the safety of any other person
                              or the community, as provided under section 3142(g);
                                      and that such a reduction is consistent with
                                      applicable policy statements issued by the
                                      Sentencing Commission; and
                       (B) the court may modify an imposed term of imprisonment to the
                       extent otherwise expressly permitted by statute or by Rule 35 of the
                       Federal Rules of Criminal Procedure; […]


                                                 8
      Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 9 of 17




18 U.S.C. § 3582.

            a. Exhaustion of Administrative Remedy

       The government has conceded that Chapman has exhausted his administrative remedies as

to his Motion for Compassionate Release and that his motion is now properly before this court.

See Government’s Response in Opposition [doc. no. 33 p.3].

            b. Burden of Proof

       In general, the defendant has the burden to show circumstances meeting the test for

compassionate release. United States v. Heromin, 2019 WL 2411311, at *2 (M.D. Fla. June 7,

2019). As the terminology in the statute makes clear, compassionate release is “rare” and

“extraordinary.” United States v. Willis, 2019 WL 2403192, at *3 (D.N.M. June 7, 2019) (citations

omitted).

       To establish that defendant should be afforded compassionate release, the defendant must

show that “extraordinary and compelling circumstances exist”. The United States Congress further

defined its intent in Title 28 U.S.C. § 994(t) which provides:

       The Commission, in promulgating general policy statements regarding the
       sentencing modification provisions in section 3582(c)(1)(A) of title 18, shall
       describe what should be considered extraordinary and compelling reasons for
       sentence reduction, including the criteria to be applied and a list of specific
       examples. Rehabilitation of the defendant alone shall not be considered an
       extraordinary and compelling reason.

       For further guidance, the Sentencing Guidelines policy statement at § 1B1.13 provides that

the Court may grant release if “extraordinary and compelling circumstances” exist, “after

considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,” and

the Court determines that “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).”




                                                  9
     Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 10 of 17




       The Commission identifies the “extraordinary and compelling reasons” that may justify

compassionate release as follows:

       1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
       requirements of subdivision (2) [regarding absence of danger to the community],
       extraordinary and compelling reasons exist under any of the circumstances set forth
       below:
              (A) Medical Condition of the Defendant.—
                      (i) The defendant is suffering from a terminal illness (i.e., a serious
                      and advanced illness with an end of life trajectory). A specific
                      prognosis of life expectancy (i.e., a probability of death within a
                      specific time period) is not required. Examples include metastatic
                      solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                      organ disease, and advanced dementia.
                      (ii) The defendant is—
                             (I) suffering from a serious physical or medical condition,
                             (II) suffering from a serious functional or cognitive
                             impairment, or
                             (III) experiencing deteriorating physical or mental health
                             because of the aging process, that substantially diminishes
                             the ability of the defendant to provide self-care within the
                             environment of a correctional facility and from which he or
                             she is not expected to recover.
              (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
              experiencing a serious deterioration in physical or mental health because of
              the aging process; and (iii) has served at least 10 years or 75 percent of his
              or her term of imprisonment, whichever is less.
              (C) Family Circumstances.—
                      (i) The death or incapacitation of the caregiver of the defendant’s
                      minor child or minor children.
                      (ii) The incapacitation of the defendant’s spouse or registered
                      partner when the defendant would be the only available caregiver
                      for the spouse or registered partner.
              (D) Other Reasons.—As determined by the Director of the Bureau of
              Prisons, there exists in the defendant’s case an extraordinary and
              compelling reason other than, or in combination with, the reasons described
              in subdivisions (A) through (C).

       Chapman argues that he falls into the category listed at U.S.S.G. §1B1.13, comment (n.1),

a defendant suffering from a terminal illness or other medical condition “that substantially

                                                10
     Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 11 of 17




diminishes the ability of the defendant to provide self-care within the environment of a correctional

facility and from which he or she is not expected to recover.” Id. Chapman adds that while his

condition alone, could possibly be terminal, the CDC has determined that adults of any age with

chronic kidney disease are at an increased risk of severe illness from the virus that causes Covid-

19 and could lead to Chapman’s demise.4 Chapman states it is highly unlikely that he will recover

from his chronic kidney disease/failure.

       Chapman lists the following medical conditions as placing him at risk for contracting

COVID-19: hypertension (high blood pressure); chronic kidney disease and chronic kidney failure.

One page of medical records from the University of Mississippi Medical Center is attached to his

motion to corroborate his condition. That page is dated 4/29/2016, which is prior to Chapman’s

incarceration, and it is numbered “Page 18” of a multi-page document. No other pages are

included.

       These conditions do not rise to the level of being either a terminal illness or a medical

condition that substantially diminishes the ability of the Defendant to provide self-care within the

correctional facility and from which he is not expected to recover. Chapman claims he is powerless

to take the preventative self-care measures directed by the CDC; but he is no less able to take the

the self-care measures he describes than any other incarcerated individual. This court has earlier

discussed the steps that have been and are being taken by the BOP to protect the health of the

inmates in its care.

       Chapman additionally argues that the categories of health conditions listed in the

Sentencing Commission’s policy statement “do not capture all extraordinary and compelling



4
    “People with Certain Medical Conditions” CDC (Mar. 15, 2021) available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html


                                                 11
        Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 12 of 17




circumstances,” and that the policy statement “indicate[s] that medical conditions, alone or in

conjunction with other factors, can constitute extraordinary and compelling reasons” for

compassionate release. United States v. Beck, No. 13-cr-186-6-CCE, 2019 WL 2716506, *8

(M.D.N.C. June 28, 2019). Chapman also says that “the coronavirus has created a[n]

‘extraordinary and compelling reason’ that warrants a reduction of his sentence.”

         This court is not persuaded. As United States District Court Judge Keith Starrett recently

said:

         “Preexisting medical conditions that place a defendant at increased risk for serious
         illness from COVID-19 are not in and of themselves sufficient to establish” grounds
         for compassionate release. United States v. McLin, 2020 WL 3803919, at *3 (S.D.
         Miss. July 7, 2020). Likewise, “general concerns about possible exposure to
         COVID-19” are not sufficient. United States v. Takewell, 2020 WL 404360 at *4
         (W.D. Louisiana July 17, 2020). “[T]he mere existence of COVID-19 in society”
         and, consequently, the prison system “cannot independently justify compassionate
         release, especially considering BOP's statutory role, and its extensive and
         professional efforts to curtail the virus's spread.” United States v. Raia, 954 F.3d
         594, 597 (3rd Cir. 2020) (citing BOP's COVID-19 Action Plan).

United States v. Williams, No. 2:16-CR-10-KS-MTP, 2020 WL 4210476, at *3 (S.D. Miss. July

22, 2020).

         This court is required to follow 5th Circuit precedent. See Guillot v. Unum Provident Corp,

No. 05-0858, 2006 U.S. Dist. LEXIS 94734, at *12 (W.D. La. Nov. 21, 2006). A generalized fear

of contracting COVID-19 does not justify compassionate release. United States v. Brown, No.

3:18-cr-29-DCB-LRA, 2020 U.S. Dist. LEXIS 109625, at *5 (S.D. Miss. June 23, 2020) (Citing

United States v. Williams, No. 3:19-00239-01, 2020 U.S. Dist. LEXIS 99374, 2020 WL 3037075,

at * (W.D. La. Jun. 5, 2020); United States v. Veras, No. 3:19-cr-010, 2020 U.S. Dist. LEXIS

59748, 2020 WL 1675975, at * 6 (M.D. Pa. Apr. 6, 2020); United States v. Clark, No. CR 17-85-

SDD-RLB, 2020 U.S. Dist. LEXIS 59439, 2020 WL 1557397, at *5 (M.D. La. Apr. 1, 2020)).




                                                 12
      Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 13 of 17




         As of July 29, 2021, the BOP held 130,484 inmates. BOP already had instituted its own

program to address COVID-19 concerns and its effects on the inmate population. For this court to

find that COVID presents such an overwhelming circumstance, standing on its own, would defy

logic and potentially allow all the inmates currently held in BOP facilities to be returned to the

free world. Accordingly, this court does not find that the mere existence of the COVID-19

pandemic, without finding the remaining factors listed in the statute, mandates or allows a

compassionate release.

              c. Danger to the Community

         Even if this court were to find that Chapman has presented extraordinary and compelling

reasons to be granted compassionate release, he still has not demonstrated that he “is not a danger

to the safety of any other person or to the community, as provided in Title 18 U.S.C. § 3142(g).”

U.S.S.G. § 1B1.13(2).5 Title 18 U.S.C. § 3142(g)6 requires this court to consider factors such as


5
  Upon motion of the Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A), the court may reduce a term
of imprisonment (and may impose a term of supervised release with or without conditions that does not exceed the
unserved portion of the original term of imprisonment) if, after considering the factors set forth in 18 U.S.C. § 3553(a),
to the extent that they are applicable, the court determines that--
          (1)(A) Extraordinary and compelling reasons warrant the reduction; or
                    (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30 years in prison pursuant
                    to a sentence imposed under 18 U.S.C. § 3559(c) for the offense or offenses for which the defendant
                    is imprisoned;
          (2) The defendant is not a danger to the safety of any other person or to the community, as provided in 18
          U.S.C. § 3142(g); and
          (3) The reduction is consistent with this policy statement.
U.S.S.G. 1B1.13
6
  (g) Factors to be considered.--The judicial officer shall, in determining whether there are conditions of release that
will reasonably assure the appearance of the person as required and the safety of any other person and the community,
take into account the available information concerning--
          (1) the nature and circumstances of the offense charged, including whether the offense is a crime of violence,
          a violation of section 1591, a Federal crime of terrorism, or involves a minor victim or a controlled substance,
          firearm, explosive, or destructive device;
          (2) the weight of the evidence against the person;
          (3) the history and characteristics of the person, including--
                    (A) the person's character, physical and mental condition, family ties, employment, financial
                    resources, length of residence in the community, community ties, past conduct, history relating to
                    drug or alcohol abuse, criminal history, and record concerning appearance at court proceedings; and

                                                            13
      Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 14 of 17




the nature and circumstances of the charged offense, the history and characteristics of the

defendant, and the nature and seriousness of the danger posed to any person or to the community

at large by the defendant's release.

         The circumstances of the instant offense as contained in the Pre-sentence Investigation

Report are as follows:

         On August 15, 2018, the Defendant, driving a green Honda, was stopped at a police

checkpoint. He only had a suspended learner’s permit. A female passenger also was in the car.

Chapman had an unknown number of pills in his pocket. These, he quickly chewed and

swallowed. Thereafter, he was taken to the emergency room of the University of Mississippi

Medical Center. When Chapman’s restraints were removed at the hospital, he fled on foot, and

was not apprehended until fourteen days later, on August 29, 2018.

         Meanwhile, officers had recovered from the green Honda he had been driving, several bags

of marijuana, a digital scale, a yellow box of small plastic bags, a firearm loaded with 12 rounds

of ammunition (on the driver’s side), and two additional magazines. Police later determined that

the extended magazine did not fit the firearm found in the car. The firearm had been reported

stolen in Monroe County, Mississippi. Chapman was on parole with the Mississippi Department

of Corrections at the time of this incident.




                 (B) whether, at the time of the current offense or arrest, the person was on probation, on parole, or
                 on other release pending trial, sentencing, appeal, or completion of sentence for an offense under
                 Federal, State, or local law; and
        (4) the nature and seriousness of the danger to any person or the community that would be posed by the
        person's release. In considering the conditions of release described in subsection (c)(1)(B)(xi) or
        (c)(1)(B)(xii) of this section, the judicial officer may upon his own motion, or shall upon the motion of the
        Government, conduct an inquiry into the source of the property to be designated for potential forfeiture or
        offered as collateral to secure a bond, and shall decline to accept the designation, or the use as collateral, of
        property that, because of its source, will not reasonably assure the appearance of the person as required.
18 U.S.C.A. § 3142 (West)

                                                          14
     Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 15 of 17




         In addition to several misdemeanor convictions, Chapman has the following three prior

state felony convictions: 1) He pled guilty and was convicted of “possession of cocaine with a

firearm” in Hinds County, Mississippi on August 6, 2010. He was sentenced to 10 years, with five

suspended and five to serve. 2) On December 1, 2011, Chapman pled guilty to “felony eluding”

in Hinds County Circuit Court. He was sentenced to five years in MDOC custody, to run

consecutively to the “possession of cocaine with a firearm” charge above, and consecutively to

his conviction for “accessory after the fact of armed robbery.” 3) The latter conviction also

occurred in Hinds County, Mississippi on December 1, 2011. Chapman was sentenced to five

years in MDOC custody, to run consecutively with the previous two convictions.

         Chapman was released on parole from the MDOC in 2015. He violated the conditions of

his parole twice, including commission of the federal firearms offense for which he is currently

incarcerated.

         At sentencing, this Defendant was found to have a Criminal History category of VI. The

Defendant has a documented history of violence, drug offenses, firearms, fleeing from law

enforcement, and violating court orders.

         To this court’s mind, Chapman has demonstrated that he is a danger to the community, not

only because of the nature and circumstances of his current offense and criminal history, but also

because of his unwillingness to accept responsibility for his conduct, as shown by his escape from

law enforcement, attempts to elude law enforcement, and his swallowing of evidence. This

Defendant has shown that he will go to extraordinary measures to escape punishment for his

crimes. This Defendant has shown that he is a danger to the community and should not be released

early.




                                                15
      Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 16 of 17




          Chapman claims to have completed multiple education courses during his incarceration

and claims to have no disciplinary infractions. Both accomplishments are commendable, but he

has served less than half of his sentence, and to release this Defendant this early into his term of

incarceration would undermine the sentencing factors set out in18 U.S.C. § 3553(a). Such an early

release would not reflect the seriousness of the offense the Defendant committed, nor would it

serve to deter either the Defendant, or others inclined to follow in the Defendant’s footsteps, from

committing future offenses.

              d. Home Detention

         Chapman did not specifically ask for the option of home confinement. However, should he

seek that relief, BOP is clearly solely responsible for determining an inmate’s place of

incarceration once convicted. See 18 U.S.C. § 3621(b)7; Moore v. United States Att’y Gen., 473


7
  (b) Place of imprisonment. The Bureau of Prisons shall designate the place of the prisoner’s imprisonment, and
shall, subject to bed availability, the prisoner’s security designation, the prisoner’s programmatic needs, the prisoner’s
mental and medical health needs, any request made by the prisoner related to faith-based needs, recommendations of
the sentencing court, and other security concerns of the Bureau of Prisons, place the prisoner in a facility as close as
practicable to the prisoner’s primary residence, and to the extent practicable, in a facility within 500 driving miles of
that residence. The Bureau shall, subject to consideration of the factors described in the preceding sentence and the
prisoner’s preference for staying at his or her current facility or being transferred, transfer prisoners to facilities that
are closer to the prisoner’s primary residence even if the prisoner is already in a facility within 500 driving miles of
that residence. The Bureau may designate any available penal or correctional facility that meets minimum standards
of health and habitability established by the Bureau, whether maintained by the Federal Government or otherwise and
whether within or without the judicial district in which the person was convicted, that the Bureau determines to be
appropriate and suitable, considering—
          (1) the resources of the facility contemplated;
          (2) the nature and circumstances of the offense;
          (3) the history and characteristics of the prisoner;
          (4) any statement by the court that imposed the sentence—
                    (A) concerning the purposes for which the sentence to imprisonment was determined to be
                    warranted; or
                    (B) recommending a type of penal or correctional facility as appropriate; and
          (5) any pertinent policy statement issued by the Sentencing Commission pursuant to section 994(a)(2) of title
          28.
In designating the place of imprisonment or making transfers under this subsection, there shall be no favoritism given
to prisoners of high social or economic status. The Bureau may at any time, having regard for the same matters, direct
the transfer of a prisoner from one penal or correctional facility to another. The Bureau shall make available
appropriate substance abuse treatment for each prisoner the Bureau determines has a treatable condition of substance
addiction or abuse. Any order, recommendation, or request by a sentencing court that a convicted person serve a term

                                                            16
      Case 3:18-cr-00259-HTW-FKB Document 40 Filed 09/07/21 Page 17 of 17




F.2d 1375, 1376 (5th Cir. 1973) (per curiam); see also McKune v. Lile, 536 U.S. 24, 39 (2002)

(plurality opinion) (“It is well settled that the decision where to house inmates is at the core of

prison administrators’ expertise.”). A court has no authority to designate a prisoner’s place of

incarceration. See United States v. Voda, 994 F.2d 149, 151-52 (5th Cir. 1993). This court agrees.

    IV. CONCLUSION

        IT IS, THEREFORE, ORDERED that Courtney Kentrell Chapman’s Motion for

Compassionate Release [Docket no. 31] be hereby DENIED for the reasons stated above.

        SO ORDERED this the 7th day of September, 2021.

                                                     s/ HENRY T. WINGATE
                                                     UNITED STATES DISTRICT COURT JUDGE




of imprisonment in a community corrections facility shall have no binding effect on the authority of the Bureau under
this section to determine or change the place of imprisonment of that person. Notwithstanding any other provision of
law, a designation of a place of imprisonment under this subsection is not reviewable by any court.
18 USCS § 3621

                                                        17
